Citation Nr: 1747681	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for cervical spine radiculopathy.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a left shoulder disorder.

11.  Entitlement to service connection for a low back disorder.

12.  Entitlement to service connection for a bilateral leg disorder, to include lumbar spine radiculopathy.

13.  Entitlement to service connection for a right foot disorder.

14.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to November 1980 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  

For the reasons explained below, the Board is reopening the claims of service connection for a cervical spine disorder, right and left shoulder disorders, and a low back disorder.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied the Veteran's claims of service connection for a cervical spine disorder, right and left shoulder disorders, and a low back disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the June 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for a cervical spine disorder, right and left shoulder disorders, and a low back disorder.  



CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claims of service connection for a cervical spine disorder, right and left shoulder disorders, and a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.  The claim was previously denied because the evidence did not show a current disability.  See June 2009 rating decision.  Newly received evidence indicates that the Veteran has cervical spine spondylosis and stenosis.  See December 2010 VA examination.  Therefore, the claim is reopened and will be decided on the merits after additional development is undertaken, as described in the Remand section below.  

New and material evidence has also been received to reopen the claims of service connection for right and left shoulder disorders, and a low back disorder.  These claims were previously denied because the evidence did not show that these conditions were causally related to the Veteran's military service.  See June 2009 rating decision.  Newly received evidence indicates that these disorders may be related the Veteran's military service.  See April 2017 medical opinion from R.H.  While this evidence is insufficient to grant the claims, the Board finds that it is sufficient to reopen the claims and consider the merits after additional development is completed, as outlined in the Remand section below.  


ORDER

New and material evidence having been submitted, the claim of service connection for a cervical spine disorder is reopened.

New and material evidence having been submitted, the claim of service connection for a right shoulder disorder is reopened.

New and material evidence having been submitted, the claim of service connection for a left shoulder disorder is reopened.

New and material evidence having been submitted, the claim of service connection for a low back disorder is reopened.


REMAND

The claims file indicates that the Social Security Administration (SSA) granted the Veteran's claim for disability benefits.  See July 2011 correspondence.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


During the Board hearing, the Veteran testified that she began receiving treatment at VA beginning in approximately 2000.  See Hrg. Tr. at 13.  On remand, any outstanding VA treatment records should be obtained.

The Veteran asserts that her current disabilities are related to injuries she sustained during service when she jumped off a military truck carrying a duffel bag.  In addition, her military service involved a lot of repetitive heavy lifting.  In this case, VA examinations were conducted in May 2009 and December 2010; however, the VA examiners primarily based their opinions on the lack of medical documentation during service.  It does not appear that the examiner considered the Veteran's contentions or lay statements.  Therefore, the Board finds a remand is necessary for an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should also obtain any outstanding VA treatment records.  This should include any treatment records dated since 2000.  

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder, radiculopathy of the upper extremities, low back disorder, radiculopathy of the lower extremities, right and left shoulder disorders, and right and left foot disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that she injured her back and shoulders during service when she jumped from a military vehicle carrying a duffel bag.  She also stated that she sustained injuries from repetitive lifting of heavy ammunition.  She reported that she continued to have pain after service and began receiving treatment shortly thereafter when she obtained medical insurance; however, she was unable to obtain these records.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering her pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all disorders of the cervical spine (including any radiculopathy), lumbar spine (including any radiculopathy), right and left shoulders, and right and left feet.   

For each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during military service, that any arthritis manifested within one year of military service, or that the disorder was caused or aggravated by her military service, including repetitive lifting of heavy ammunition.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the Statement of the Case (SOC).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


